Title: From George Washington to Marriot Arbuthnot, 21 August 1781
From: Washington, George
To: Arbuthnot, Marriot


                        
                            Sir
                            Head Quarters 21st August 1781
                        
                        The almost daily complaints of the severities exercised towards the American Marine prisoners in New York,
                            have induced the Honble the Congress of the United States to direct me to remonstrate to the Commanding Officer of his
                            Britannic Majesty’s Ships of War in that Harbour, upon the subject, and to report to them his answer—The principal
                            Complaint now is, the inadequacy of the room in the prison ships to the number of prisoners confined on board them, which
                            causes the death of many and is the occasion of most intolerable inconveniences and distresses to those who survive—This
                            line of conduct is the more aggravating, as a want of a greater number of prison ships, or of sufficient rooms on shore
                            cannot be plead in excuse.
                        As a base denial of what has been asserted by so many individuals, who have unfortunately experienced the
                            miseries I have mentioned, will not be satisfactory—I have to propose, that our Commy General of prisoners, or any
                            other officer who shall be agreed upon, shall have liberty to visit the Ships, inspect the situation of the prisoners and
                            make a report, from an actual survey, of the situation in which they may be found, and whether in his opinion there has
                            been any just cause of complaint—I shall be glad to be favored with an answered as soon as convenient. I have the honor to
                            be &c.

                    